 



EXHIBIT 10.47
FIRST AMENDMENT TO RIGHTS AGREEMENT
               FIRST AMENDMENT, dated as of September 9, 2005 (“First
Amendment”), to Rights Agreement dated as of February 11, 2003 (the “Rights
Agreement”), between Questcor Pharmaceuticals, Inc., a California corporation
(the “Company”), and Computershare Trust Company, Inc. (the “Rights Agent”).
Capitalized terms used but not otherwise defined herein shall have the meanings
ascribed to them in the Rights Agreement.
               WHEREAS, the Company and the Rights Agent previously entered into
the Rights Agreement; and
               WHEREAS, pursuant to Section 26 of the Rights Agreement, the
Company and the Rights Agent may from time to time supplement or amend any
provision of the Rights Agreement in accordance with the terms of such
Section 26.
               NOW, THEREFORE, in consideration of the foregoing promises and
mutual agreements set forth in this Amendment, the parties hereby amend the
Rights Agreement as follows:
               1.     Section 1.1 of the Rights Agreement is hereby amended and
restated in its entirety as follows:
““Acquiring Person” shall mean any Person (as such term is hereinafter defined)
who or which, together with all Affiliates and Associates (as such terms are
hereinafter defined) of such Person, shall be the Beneficial Owner (as such term
is hereinafter defined) of 15% or more of the Common Shares of the Company then
outstanding but shall not include (i) an Exempt Person or (ii) any Existing
Holder, unless and until such time as such Existing Holder shall become the
Beneficial Owner of one or more additional Common Shares of the Company (other
than pursuant to (i) a dividend or distribution paid or made by the Company on
the outstanding Common Shares in Common Shares or pursuant to a split or
subdivision of the outstanding Common Shares, (ii) the purchase of up to an
additional 800,000 Common Shares on or after August 8, 2005 by such Existing
Holder, or (iii) in the event that the Company issues additional Common Shares
after August 8, 2005 (other than issuances pursuant to stock option programs or
other equity incentive arrangements and issuances pursuant to the exercise or
conversion of securities outstanding on August 8, 2005), the purchase of
additional Common Shares by such Existing Holder so long as such Existing Holder
does not become the Beneficial Owner of a greater percentage of the Common
Shares than the percentage such Existing Holder beneficially owned on August 8,
2005), unless, upon becoming the Beneficial Owner of such additional Common
Shares, such Existing Holder is not then the Beneficial Owner of 15% or more of
the Common Shares then outstanding. “Existing Holder” shall mean Sigma-Tau
Finanziaria SpA, together with all of its Affiliates and Associates, including,
without limitation Defiante Farmaceutica LDA (formerly known as Defiante
Farmaceutica Unipessoal LDA), Sigma-Tau International S.A. (formerly known as

 



--------------------------------------------------------------------------------



 



Sigma-Tau Finance Holding S.A.), Chaumiere — Consultadoria & Servicos SDC
Unipessoal LDA, Aptafin SpA, Paolo Cavazza and Claudio Cavazza. Notwithstanding
the foregoing, no Person shall become an “Acquiring Person” as the result of an
acquisition of Common Shares by the Company which, by reducing the number of
shares outstanding, increases the proportionate number of shares beneficially
owned by such Person to 15% or more of the Common Shares of the Company then
outstanding; provided, however, that if a Person shall become the Beneficial
Owner of 15% or more of the Common Shares of the Company then outstanding solely
by reason of share purchases by the Company and shall, after such share
purchases by the Company, become the Beneficial Owner of one or more additional
Common Shares of the Company (other than pursuant to a dividend or distribution
paid or made by the Company on the outstanding Common Shares in Common Shares or
pursuant to a split or subdivision of the outstanding Common Shares), then such
Person shall be deemed to be an “Acquiring Person” unless upon becoming the
Beneficial Owner of such additional shares of Common Stock such Person does not
beneficially own 15% or more of the shares of Common Stock then outstanding.
Notwithstanding the foregoing, if the Board of Directors of the Company
determines in good faith that a Person who would otherwise be an “Acquiring
Person,” as defined pursuant to the foregoing provisions of this Section 1.1,
has become such inadvertently (including, without limitation, because (A) such
Person was unaware that it beneficially owned a percentage of Common Stock that
would otherwise cause such Person to be an “Acquiring Person” or (B) such Person
was aware of the extent of its Beneficial Ownership of Common Stock but had no
actual knowledge of the consequences of such Beneficial Ownership under this
Agreement), and without any intention of changing or influencing control of the
Company, and such Person divests as promptly as practicable a sufficient number
of Common Shares so that such Person would no longer be an Acquiring Person, as
defined pursuant to the foregoing provisions of this Section 1.1, then such
Person shall not be deemed to be or have become an “Acquiring Person” at any
time for any purposes of this Agreement. For all purposes of this Agreement, any
calculation of the number of Common Shares outstanding at any particular time,
including for purposes of determining the particular percentage of such
outstanding Common Shares of which any Person is the Beneficial Owner, shall be
made in accordance with the last sentence of Rule 13d-3(d)(1)(i) of the General
Rules and Regulations under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), as in effect on the date of this Agreement.”
               2.     The second paragraph of Exhibit C to the Rights Plan
(SUMMARY OF RIGHTS TO PURCHASE PREFERRED SHARES), is hereby amended and restated
in its entirety as follows:
“Until the earlier to occur of (i) ten (10) days following a public announcement
that a person or group of affiliated or associated persons has acquired or
obtained the right to acquire, beneficial ownership of 15% or more of the Common
Shares (an “Acquiring Person”) (other than an Existing Holder (defined as
Sigma-Tau Finanziaria SpA, together with all of its Affiliates and Associates,
including, without limitation Defiante Farmaceutica LDA (formerly known as
Defiante Farmaceutica Unipessoal LDA), Sigma-Tau International S.A. (formerly
known as Sigma-Tau Finance Holding S.A.), Chaumiere

2



--------------------------------------------------------------------------------



 



- Consultadoria & Servicos SDC Unipessoal LDA, Aptafin SpA, Paolo Cavazza and
Claudio Cavazza), unless and until such time as such Existing Holder shall
become the Beneficial Owner of one or more additional Common Shares of the
Company (other than pursuant to (i) a dividend or distribution paid or made by
the Company on the outstanding Common Shares in Common Shares or pursuant to a
split or subdivision of the outstanding Common Shares, (ii) the purchase of up
to an additional 800,000 Common Shares on or after August 8, 2005 by such
Existing Holder, or (iii) in the event that the Company issues additional Common
Shares after August 8, 2005 (other than issuances pursuant to stock option
programs or other equity incentive arrangements and issuances pursuant to the
exercise or conversion of securities outstanding on August 8, 2005), the
purchase of additional Common Shares by such Existing Holder so long as such
Existing Holder does not become the Beneficial Owner of a greater percentage of
the Common Shares than the percentage such Existing Holder beneficially owned on
August 8, 2005), unless, upon becoming the Beneficial Owner of such additional
Common Shares, such Existing Holder is not then the Beneficial Owner of 15% or
more of the Common Shares then outstanding) or (ii) ten (10) business days (or
such later date as may be determined by action of the Board of Directors prior
to such time as any person or group of affiliated persons becomes an Acquiring
Person) following the commencement or announcement of an intention to make a
tender offer or exchange offer the consummation of which would result in the
beneficial ownership by a person or group of 15% or more of the Common Shares
(the earlier of (i) and (ii) being called the “Distribution Date”), the Rights
will be evidenced, with respect to any of the Common Share certificates
outstanding as of the Record Date, by such Common Share certificate together
with a copy of this Summary of Rights.”
               3.     This First Amendment shall be effective as of the date
hereof and, except as expressly set forth herein, the Rights Agreement shall
remain in full force and effect and be otherwise unaffected hereby.
               4.     This First Amendment may be executed in any number of
counterparts, each of which, when executed, shall be deemed to be an original
and all such counterparts shall together constitute one and the same document.

3



--------------------------------------------------------------------------------



 



                IN WITNESS WHEREOF, the parties have executed this First
Amendment as of the date first written above.

            QUESTCOR PHARMACEUTICALS, INC.
      By:   /s/ James L. Fares       Name:   James L. Fares       Title:  
President and Chief Executive Officer     

            COMPUTERSHARE TRUST COMPANY, INC.
      By:   /s/ Kellie Gwinn       Name:   Kellie Gwinn       Title:   Vice
President       By:   /s/ John M. Wahl       Name:   John M. Wahl       Title:  
Corporate Trust Officer    

4